Citation Nr: 0508554	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  99-00 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for right shoulder 
pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1941 to September 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In August 2003, the Board reopened the issue of entitlement 
to service connection for a back condition and then remanded 
the matter.  It is now once again before the Board for 
disposition.  


FINDINGS OF FACT

1.  The veteran's current back disability is not related to 
his active military service.

2.  The veteran's current right shoulder disability is not 
related to his active military service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A right shoulder disability was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Service Connection 

The veteran is claiming entitlement to service connection for 
a back disability and a right shoulder disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including arthritis, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: (1) 
A medical diagnosis of a current disability; (2) medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 2 Vet. App. 247, 253 
(1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The veteran's service medical records (SMR's) are negative 
for any complaints of, or treatment for, either a back 
condition or a right shoulder condition.  

The first post-service medical evidence of record regarding 
his back condition is an April 1986 report of lumbar spine X-
rays.  The impression was degenerative arthritis of the 
lumbar spine.  

The first post-service medical evidence of record regarding a 
right shoulder condition is a private medical record, dated 
in August 1998, in which it was noted that the veteran was 
having pain in his shoulder.  

In a November 1998 letter from Dr. Charles H. DeBusk, he 
indicated that the veteran had had a lot of shoulder and back 
problems since service and stated "I feel there could be a 
strong relation between the arthritic process and that 
shoulder pain and the military service."  

A March 2001 VA medical opinion report stated the medical 
evidence of record indicated that it was not at least as 
likely as not that the veteran's arthritis of the back was 
due to service.  It was specifically stated that the above-
mentioned November 1998 letter from Dr. DeBusk had been 
considered in rendering this opinion.  

A May 2003 VA examination report diagnosed right shoulder 
degenerative joint disease and lumbar spine degenerative 
joint disease.  The claims folder was reviewed in conjunction 
with the examination.  The examiner indicated that, in his 
professional opinion, that it was as likely as not that the 
veteran's current symptoms were solely related to his 
injuries sustained in the service.  However, the examiner 
subsequently stated "his findings on physical exam are more 
suggestive of a chronic process which is seen quite 
frequently as part of the normal process of degenerative 
changes noted with advancing age."      

A March 2004 VA examination report by the same examiner that 
conducted the May 2003 examination diagnosed right shoulder 
degenerative joint disease, particularly in the 
acromioclavicular joint, and lumbar spine degenerative joint 
disease with apparent intervertebral disc disease.  The 
claims folder was reviewed in conjunction with the 
examination.  The examiner here stated "[m]y professional 
opinion for rating purposes is that it is unlikely that the 
current complaints and disabilities of both the shoulder and 
lumbar spine were causally related to injury in service."  
In arriving at this conclusion, the examiner noted the 
veteran's advanced age and stated that the veteran had 
apparently led a very active life without requiring medical 
intervention.  Finally, the examiner commented that he could 
not find any records of treatment of either of these 
conditions in the claims folder.  

					A.  Back

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The SMR's are negative for any complaints of, or treatment 
for, a back condition and the first post-service evidence of 
a back condition is in 1986, more than four decades after his 
separation from service.  This lengthy period without 
treatment weighs against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

As for the November 1998 opinion from Dr. DeBusk, in which he 
stated "I feel there could be a strong relationship between 
the arthritic process and the shoulder pain and the military 
service," there is no indication that Dr. DeBusk had the 
veteran's claims folder available for review and, moreover, 
the opinion is of a speculative nature.  Furthermore, the 
March 2001 VA medical opinion specifically addressed the 
above opinion by Dr. DeBusk and stated that it was not as 
least as likely as not that the veteran's arthritis was due 
to service.  It appears as though the claims folder was, 
indeed, available for review by the VA physician, as it was 
stated that the SMR's were negative for any back injuries.  
The Board, thus, finds the March 2001 VA medical opinion to 
be more persuasive than the November 1998 opinion from Dr. 
DeBusk.    

The Board acknowledges the opinion rendered in the May 2003 
VA examination report that it was as likely as not that the 
veteran's current symptoms were solely related to his 
injuries sustained in the service.  However, this is 
seemingly contradicted later in the same paragraph when the 
examiner stated "his findings on physical exam are more 
suggestive of a chronic process which is seen quite 
frequently as part of the normal process of degenerative 
changes noted with advancing age."  By contrast, the same 
examiner stated in the March 2004 VA examination report that 
"it is unlikely that the current complaints and disabilities 
of both the shoulder and lumbar spine were causally related 
to injury in service."

The Board finds the opinion in the March 2004 VA examination 
report more persuasive than the opinion in the May 2003 VA 
examination report.  As emphasized above, the May 2003 VA 
examination report contains a glaring inconsistency with 
regard to the examiner's opinion of the probable etiology of 
the veteran's current back disability and right shoulder 
disability.  There is no such inconsistency with regard to 
the March 2004 opinion, which was rendered by the same 
examiner.  In explaining the rationale behind his opinion, 
the examiner made reference to the veteran's advanced age.  
This is in line with his statement in the May 2003 report 
that the findings were suggestive of a chronic process seen 
quite frequently as part of the normal process of 
degenerative changes noted with advancing age.  Accordingly, 
the claim must be denied.  

The Board has considered the veteran's assertions in support 
of his argument that he has a back disability that should be 
service-connected.  His statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed condition and his service.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim must be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

				B.  Right Shoulder 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The SMR's are negative for any complaints of, or treatment 
for, a right shoulder condition and the first post-service 
evidence of a right shoulder condition is in 1998, more than 
five decades after his separation from service.  This lengthy 
period without treatment weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

For the reasons articulated above, the Board finds the 
opinion rendered in the March 2004 VA examination report to 
be more persuasive than the May 2003 VA examination report.  
Additionally, as noted previously, although Dr. DeBusk 
specifically stated that there could be a strong relationship 
between the arthritic process, the shoulder pain, and 
service, there is no indication that he reviewed the 
veteran's claims folder or the veteran's SMR's (which are 
negative for any back treatment).  Thus, the examiner appears 
to have relied upon the veteran's oral history of an injury 
in service.  The Court in LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) held that medical history provided by the veteran 
does not transform that history into medical evidence.  
Accordingly, the claim must be denied.  

The Board has considered the veteran's assertions in support 
of his argument that he has a right shoulder disability that 
should be service-connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim must 
be denied.  
   
In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a March 2004 letter to the 
veteran informed him of what the evidence needed to show in 
order to establish entitlement to service connection.  The 
letter also stated that if he needed VA to obtain additional 
evidence from a private doctor or facility he was to complete 
a VA Form 21-4142 for the additional private treatment 
records so that VA could request records from the veteran's 
private medical providers.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The March 2004 letter informed the veteran that VA's duty to 
assist included developing for all relevant records from any 
federal agency (to include military records, VA medical 
records, or Social Security Administration records), and 
making reasonable efforts to get relevant records not held by 
a federal agency (to include from state or local governments, 
private doctors and hospitals, or current or former 
employers).  The letter also stated that VA would provide a 
medical examination or obtain a medical opinion if such 
opinion or examination was necessary to make a decision on 
his claim.      

In addition, the November 2004 supplemental statement of the 
case (SSOC) reiterated the above-described duties, stating 
that provided certain criteria were met, VA would make 
reasonable efforts to help him to obtain relevant records 
necessary to substantiate his claims, to include developing 
for all relevant records not in the custody of a Federal 
department or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to 
include records from State or local governmental sources, 
private medical care providers, current or former employers, 
and other non-Federal government sources.  He was further 
advised that VA would make efforts to obtain records in the 
custody of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the March 2004 VCAA notice letter 
provided to the appellant did not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  For instance, the 
November 2004 SSOC included the language of 38 C.F.R. 
§ 3.159(b)(1).  Thus, the March 2004 VCAA notice, combined 
with the November 2004 SSOC, clearly complies with the 
section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error for 
the reasons specified above.  

The Board notes that, in addition to obtaining both private 
and VA treatment records of the veteran, he has been afforded 
multiple VA examinations.  Therefore, in the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.


ORDER

Service connection for a back disability is denied.  

Service connection for a right shoulder condition is denied.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


